Title: To James Madison from Elijah Mix, 10 January 1814
From: Mix, Elijah
To: Madison, James


        
          Sir
          Washington 10th. Jany. 1814.
        
        I must again beg to be excused for writing you on this Demand, I caled on the secretary of the navy on Saturday agreeable to your Orders, but was informed that no order had been sent to him.
        I again asked Mr. Jones whether he could not pay the Demand, he told me that had I receved the order from that Department he would have seen Justice Done me. I then for the first time preceved that I had Done wrong In not consulting him before I atempted the Defence of the harbour (under the war Dept.).
        If I have Done wrong I hope Mr. Jones may forgive It, when he takes into consideration that It was from the best motivs that I undertook to fulfill the Order of General Taylor as the Enomy were then In hampton rodes and hourly expecting an atact. I Have the honor to be—Sir With the highest respect your Most Obed. Humble Servant
        
          Elijah Mix
        
      